DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/25/2022 has been entered.
 
Response to Arguments
Applicant’s arguments, see pages 5-6, filed on 07/29/2022, have been fully considered and are persuasive. In the light of the amendment to the claims and the arguments filed on 07/29/2022, the previous rejections have been withdrawn. 

EXAMINER'S AMENDMENT
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
The application should be amended as follows:
		Cancel claims 14, 16 and 20-24 (withdrawn, claims 14, 16 and 20-24 are directed to a non-elected invention, the elected invention was made without traverse on 08/20/2020).

	Allowable Subject Matter
Claims 1-13 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art references are: US 5,328,557 to Blalock, which teaches a method for cleaning components for use in an ultra-high vacuum (column 2, lines 37-42 and 57-60) comprising the steps of placing a component in a vacuum furnace chamber (column 2, lines 37-42 and 57-60) (see figure 1) (reads on step a)), plasma cleaning the component (column 3, lines 4-10) (reads on step b)), ceasing the ionizing gas after the process has been completed and then evacuating the vacuum furnace for removing end products from the chamber during the evacuation via the vacuum pump (column 2, lines 40-42 and column 3, lines 30-35), and JP 2002-141291 to Uneyama, which teaches a method comprising the steps of generating plasma in a vacuum furnace chamber, and evacuating the vacuum furnace chamber to a pressure of 3x10-9 Pa (approximately 3x10-11 bar) for removing absorbed gas present in the vacuum components at a temperature of 200°C (English translation, [0023-0031 and 0034-0037]).
The prior art references of record, taking alone or in combination, do not anticipate or suggest fairly the limitations of ceasing plasma cleaning and then evacuating the vacuum furnace chamber to reduce a pressure in the vacuum furnace chamber to less than 10-06 mbar to cause the ultra-high vacuum component to outgas, wherein during evacuating, the temperature is prevented from exceeding 125°C, in combination with the other process steps as instantly claimed.
Upon further search no other prior art has been located at the date of this Office action.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARLYN I RIVERA-CORDERO whose telephone number is (571)270-7680. The examiner can normally be reached Monday to Friday, 9:00 AM to 2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mikhail Kornakov can be reached on 571-272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.I.R/Examiner, Art Unit 1714                                                                                                                                                                                                        
/ERIC W GOLIGHTLY/Primary Examiner, Art Unit 1714